405 S.W.2d 337 (1966)
Glenn FORGUS, Individually and Next Friend of Becky Forgus, Petitioners,
v.
Gordon HODNETT, Respondent.
No. A-11444.
Supreme Court of Texas.
July 13, 1966.
Guilford L. Jones and John W. Benson, Big Spring, for petitioners.
Stubbeman, McRae, Sealy & Laughlin, Charles Tighe, with above firm, Midland, for respondent.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
The Court of Civil Appeals has held that our Guest Statute, Article 6701b. Vernon's Ann.Tex.Civ.Stat., shields the owner of an automobile from liability for ordinary negligence in the entrustment of a motor vehicle to an operator whose guest is the injured plaintiff. 401 S.W.2d 104. We are in agreement with this conclusion. In the course of its opinion, however, the intermediate court cited Snyder v. Jones, Tex.Civ.App., 392 S.W.2d 504 (wr. ref. n. r. e.), for the holding that "proof of *338 knowledge by the owner that his automobile had a dangerous defect when he permitted his daughter to use it for herself and her guests did not show gross negligence." That might be taken to mean that an owner can never be guilty of gross negligence in the entrustment of a motor vehicle, and we are not satisfied that this is necessarily so. The application for writ of error is accordingly refused, no reversible error.